Title: To James Madison from Joseph Anderson, 4 March 1815
From: Anderson, Joseph
To: Madison, James


                    
                        
                            Dear Sir
                        
                        4th March 1815.
                    
                    General John Sevier, Whose time as a representative in Congress, terminated With the recent Session—has express’d a desire to be appointed One of the Commissioners for runing the boundary line, agreeably to the treaty lately made with the Creek Indians. As your acquaintance With him has been of long Standing—it will Only be necessary for me, to express my belief, that his appointment as a Commissioner—wou’d be acceptable to the Citizens of Tennessee, and as acceptable to the Indians as almost any other person. Accept assurance of my high—most respectful—and Sincere esteem
                    
                        
                            Jos: Anderson
                        
                    
                